         Case 1:19-cv-02983-ABJ Document 16 Filed 09/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COURTLAND SAVAGE,                   )
                                    )
      Plaintiff                     )
                                    )
      v.                            )               Civil Action No. 1:19-cv-2983(ABJ)
                                    )
U.S. DEPARTMENT OF THE NAVY,        )
                                    )
      Defendant.                    )
___________________________________ )


     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT, AND CROSS-MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Courtland Savage, brought this action against Defendant, the United States

Navy, under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and Privacy Act, 5

U.S.C. § 552a after Defendant withheld relevant, non-exempt documents Defendant moved for

summary judgment stating that the withholdings were proper under 5 U.S.C. §§ 552(b)(5),

(b)(6), and (b)(7), as well as 5 U.S.C. § 552a(d)(5). As set forth in the attached memorandum of

points and authorities, Defendant has failed to make a proper showing under these exemptions;

therefore, Defendant’s motion for summary judgment should be denied, Plaintiff’s cross-motion

should be granted, and Defendant should be ordered to produce all disputed documents.
Case 1:19-cv-02983-ABJ Document 16 Filed 09/09/20 Page 2 of 3




                           Respectfully submitted,



                                   /s/ Eric S. Montalvo
                           Eric S. Montalvo, DC Bar No. 993206
                           FEDERAL PRACTICE GROUP
                           1750 K Street, N.W., Suite 900
                           Washington, D.C. 20006
                           Telephone: 202-862-4360
                           Facsimile: 888-899-6053
                           emontalvo@fedpractice.com

                           Attorney for Plaintiff




                              2
          Case 1:19-cv-02983-ABJ Document 16 Filed 09/09/20 Page 3 of 3




                                      Certificate of Service

       I hereby certify that on September 8, 2020, I filed the foregoing Opposition and Cross-

Motion via this Court’s electronic filing system, which effected electronic service on all parties.




                                                      /s/ Eric S. Montalvo
                                              Eric S. Montalvo, DC Bar No. 993206
                                              FEDERAL PRACTICE GROUP
                                              1750 K Street, N.W., Suite 900
                                              Washington, D.C. 20006
                                              Telephone: 202-862-4360
                                              Facsimile: 888-899-6053
                                              emontalvo@fedpractice.com




                                                 3
